Citation Nr: 1512057	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  11-23 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial, compensable rating for bilateral pes planus, prior to March 15, 2012.

2.  Entitlement to a rating in excess of 50 percent for bilateral pes planus, from March 15, 2012, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

3.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected bilateral pes planus. 

4.  Entitlement to service connection for bilateral eye disability.

5.  Entitlement to service connection for a chronic upper respiratory disability, to include hay fever and allergies.

6.  Entitlement to service connection for cellulitis of the face.

7.  Entitlement to service connection for bilateral foot fungus infection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to March 1962. 

The appeal to the Board of Veterans' Appeals (Board) as to the issue of entitlement to service connection for low back disability arose from a March 2012 rating decision in which the RO denied entitlement to service connection for a low back disability.  In March 2012, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month. 

With respect to the remaining issues, this appeal to the Board arose from a November 2010 rating decision in which the RO granted service connection for  bilateral pes planus and assigned a noncompensable rating, effective September 1, 2010 and denied the Veteran's petition to reopen the claims for service connection for eye condition, hay fever, cellulitis and fungus infection of the left foot as well as entitlement to service connection for right foot fungus.  In January 2011, the Veteran filed a notice of disagreement.  A SOC with respect to assignment of an increased rating for bilateral pes planus was issued in January 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2013.  A SOC with respect to the remaining issues was issued in July 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011. 

In his August 2011 and May 2012 substantive appeals, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  However, prior to scheduling the hearing, in correspondence dated in July 2013, the Veteran's representative cancelled his hearing request.  

In September 2013, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

In October 2013, the Board found that new and material evidence had been received to reopen the claims for service connection for bilateral eye disorder, hay fever, cellulitis of the face and fungus of the left foot and remanded the underlying claims for service connection, on the merits, as well as the remaining claims to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development of the evidence.  After accomplishing the actions requested in the Board's October 2013 remand, the RO/AMC continued to deny the claims (as reflected in a January 2014 supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration.

As previously observed in the Board's prior remand, in a July 2012 rating decision, the RO granted a 50 percent rating for the Veteran's bilateral pes planus, effective March 15, 2012.  In the January 2013 SOC, the RO characterized the issue pertaining the Veteran's bilateral pes planus as entitlement to an earlier effective date for the 50 percent rating assigned.  However, as the record shows that in January 2011, the Veteran disagreed with the initial rating assigned following the grant of service connection for bilateral pes planus, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating during the pendency of the appeal of 50 percent for the Veteran's bilateral pes planus, inasmuch as higher ratings for this disability are available, both before and after March 15, 2012, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as o the claim for pes planus as now encompassing the first and second two matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

Moreover, as the Veteran has been awarded the maximum rating possible as of March 15, 2012 under the rating criteria for bilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 5276, as explained further below, the Board previously expanded the matter of entitlement to a rating in excess of 50 percent to reflect consideration of a higher rating on an extra-schedular basis pursuant to 38 C.F.R.  § 3.321(b).

The Board recognizes that in March and June 2014 correspondence, the Veteran appeared to be requesting an earlier effective date for the award of service connection for his bilateral pes planus, asserting that he had been experiencing symptoms since service.  Unfortunately, the Veteran did not appeal the effective date assigned within one year of the November 2010 rating decision that awarded service connection.  In Rudd v. Nicholson, 20 Vet. App, 296 (2006), it was held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective-date claim in an attempt to overcome the finality of an unappealed RO decision.  20 Vet. App. at 300.  If an RO decision assigning an effective date has become final, a claimant may pursue only limited types of challenges to that decision, such as a motion asserting clear and unmistakable error in a prior decision.  See DiCarlo, 20 Vet. App. at 56-57 (discussing the types of collateral attack authorized to challenge a final decision by the Secretary); see also Cook v. Principi, 318 F.3d 1334, 1339 (Fed.Cir. 2002) (en banc) (same).  

In this case, the effective date assigned in the RO's November 2010 rating decision awarding service connection for bilateral pes planus, to include the effective date of the award-is final.  See 38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 3.104 , 20.302, 20.1103. As such, and consistent with Rudd, neither the RO nor the Board has jurisdiction to adjudicate the merits of any subsequently-received claim for an earlier effective date for the award of service connection for bilateral pes planus.  In turn, while the Board acknowledges the Veteran's contentions, this matter is not currently on appeal.  

This appeal has been processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Since the September 1, 2010 effective date of the award of service connection, the Veteran's service-connected bilateral pes planus appears to have more nearly approximated pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and inward bowing of the Achilles tendon; orthopedic shoes or appliances have not improved the disability.

3.  At all times pertinent to the current claim, the schedular criteria have been adequate to evaluate the bilateral foot disability under consideration, and competent, probative evidence weighs against a finding of the Veteran's entitlement to a TDIU due to bilateral pes planus.

4.  The only competent, probative opinion to address the question of whether there exists a medical nexus between the Veteran's low back disability and his service-connected bilateral pes planus weighs against the claim.

5.  The Veteran's congenital cataract is a congenital defect and his hyperopia and presbyopia are refractive errors; none of these conditions was subject to a superimposed disease or injury aggravating the condition during military service.

6.  The Veteran's bilateral eye disorders diagnosed as cataracts and floaters were not shown in service or for many years thereafter, and, although the Veteran has asserted continuing eye problems since service, the only competent, probative medical opinion to address whether he has a current bilateral eye disability medically related to service weighs against the claim.

7.  It is established by clear and unmistakable evidence that the Veteran entered active duty with a pre-existing chronic upper respiratory disability, to include hay fever and allergies. 

8.  It is established by clear and unmistakable evidence that the Veteran's pre-existing chronic upper respiratory condition, to include hay fever and allergies, was not aggravated by or as a result of active duty, resulting in current disability.

9.  There is no competent medical evidence indicating that the Veteran currently has a  disability of cellulitis of the face.

10.  There is no competent medical evidence indicating that the Veteran currently has a  disability of bilateral foot fungus infection.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent rating, but not higher, for bilateral pes planus, effective September 1, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5276 (2014). 

2.  The criteria for service connection for a low back disability, claimed as secondary to service-connected bilateral pes planus, are not met.  §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

3.  The criteria for service connection for a bilateral eye disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for service connection for a chronic upper respiratory disability, to include hay fever and allergies, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for service connection for cellulitis of the face are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  The criteria for service connection for a bilateral foot fungus infection are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a September 2010 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate his claims for service connection for pes planus, bilateral eye disability, chronic upper respiratory disability, cellulitis of the face and bilateral foot fungus, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The November 2010 rating decision reflects the initial adjudication of the claims after the issuance of this letter.  Moreover, in a September 2011 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate his claim for service connection for a low back disorder on a secondary basis, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The March 2012 rating decision reflects the initial adjudication of the claim after the issuance of this letter.  The letters also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

In a March 2012 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the March 2012 letter, and opportunity for the Veteran to respond, the January 2013 SOC and January 2014 supplemental SOC (SSOC) reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA and private treatment records, and VA examination reports.  Also of record and considered in connection with the claims are various written statements provided by the appellant and by his representative, on his behalf.  The appellant has not identified any additional post-service medical evidence that must be obtained as relevant to the claim on appeal.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required.

As noted above, the Board remanded this case for further development in October 2013.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  Here, the Board finds that the RO substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

On remand, in October 2013, the Board instructed the RO/AMC to obtain any additional VA treatment records from the VA Medical Center (VAMC) in Newington, Connecticut, dated from June 2012 and to send the Veteran another letter requesting any additional evidence.  In October 2013, a letter was sent to the Veteran requesting any additional evidence and additional VA treatment records dated from 2012 to November 2013 were obtained.  In November 2013, the Veteran, through his representative responded that all private medical evidence had been previously submitted.  Thereafter, the RO/AMC was directed to arrange for the Veteran to undergo appropriate VA examinations after all the pertinent records were associated with the claims file.  The Veteran was afforded VA examinations in November 2013.  The examiners exhibited sufficient medical expertise to perform the examinations and the examinations are adequate for appellate review.  Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The appellant has been notified and made aware of the evidence needed to substantiate the claims on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Initial Rating for Pes Planus

The Veteran is seeking an initial higher rating for his bilateral pes planus.  The Veteran has asserted in statements of record that he has suffered from severe impairment of both feet for many years.  He has described pain, discomfort and inflammation that substantially limited his ability to work on jobs where he would have to stand for more than a few minutes.  

In this case, the RO assigned an initial noncompensable rating for pes planus prior to March 15, 2012, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  In July 2012, the RO awarded a maximum 50 percent rating with an effective date of March 15, 2012 under Diagnostic Code 5276.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Pursuant to Diagnostic Code 5276, for a bilateral disability, a 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Severe and pronounced pes planus are provided with separate ratings for unilateral or bilateral disabilities.  Id. 

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

Diagnostic Code 5284 for foot injuries provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a , at Diagnostic Code 5284, Note.

Other diagnostic codes for foot disorders are not applicable in this case as there are no observations or diagnoses of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a , Diagnostic Codes 5277-83 (2014).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Considering the pertinent evidence of record in light of the applicable legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, from the September 1, 2010 effective date of the award of service connection, an initial 50 percent rating for the Veteran's service-connected bilateral pes planus is warranted.  

The Veteran filed his claim for service connection in September 2010.  He was afforded a VA examination in October 2010.  The claims file was not available for review.  The Veteran was able to drive short distances and was independent in his activities of daily living.  He reported intermittent bilateral foot pain.  He was unable to stand or walk for prolonged periods of time.  However, he denied weakness, stiffness, swelling, heat, fatigability, lack of endurance.  He reported elevating his feet while resting.  The Veteran also denied any flare-ups, hospitalizations or injuries.  

On physical examination, the examiner found no objective evidence of painful motion, edema, instability, weakness or tenderness.  The Veteran's gait was normal.  There were no callosities, breakdown or unusual shoe wear pattern indicating abnormal weight bearing.  He did not have hammertoes, high arch or clawfoot.  There was normal weight bearing and no pain on manipulation.  X-rays of left foot were consistent with findings of pes planus and minimal degenerative change of first MTP joint and small dorsal calcaneal spur.   X-rays of right foot showed no pes planus, but small dorsal and plantar calcaneal spurs were present.  There were also minor degenerative change of the dorsal talonavicular joint.  The diagnosis was pes planus, left greater that right with mild degenerative joint disease.  There were minimal subjective complaints; however, the Veteran remained independent in activities of daily living.  

However, the Veteran has asserted that this examination did not accurately reflect his level of disability.  In support of this assertion, the Veteran also submitted medical records dated from 1992 to 1995 documenting foot problems as well as issues with doing his job at the post office during this time period.  In 1992, it was recommend that the Veteran limit prolonged walking and standing due to foot pain.  These records also document that the pain had gotten worse over the years.  The Veteran also walked with a slight antalgic gait.  

Moreover, a November 2011 VA treatment record indicates that the Veteran complained of severe bilateral foot pain and difficulty walking, also noted to affect his back.  The examiner observed severe pes planus valgus.  Custom-made orthotics were prescribed. 

The Veteran was afforded another VA examination in April 2012.  The examiner observed that the Veteran had been seen in November 2011 and prescribed bilateral orthotics for pes planus.  He reported that his orthotics were helpful, but he continued to have significant symptoms.  On physical examination, the Veteran had pain in both feet that was accentuated on use; pain on manipulation, swelling on use, symptoms were not relieved by arch supports, and extreme tenderness of plantar surface was  present that was not improved by orthopedic shoes or appliances.  He had decreased longitudal arch height on weight-bearing.  There was also objective evidence of deformity and marked pronation of both feet.  Again, the condition was not improved with orthopedic shoes or appliances.  The weight-bearing line fell over or medial to great toe.  There was also "inward" bowing of the Achilles tendon.  However, there was no marked inward displacement and severe spasm of the Achilles tendon or characteristic callouses.  He used a cane and bilateral orthotics constantly.  The examiner found that it impacted his ability to work because the Veteran could not stand or walk more than 15 minutes and then he needed to sit down before continuing.  He also avoided stairs.  

The Veteran was afforded another VA examination in October 2012.  At this time, the claims file was reviewed.  The examiner observed that the Veteran was seen by podiatry in November 2011 for pes planus and bilateral foot pain and given orthotics with minimum relief.  The Veteran reported chronic pain that was an 8 out of 10 and a 10 out of 10 with weight-bearing activity.  He could not stand for more than a few minutus or walk for several minutes without stopping to rest due to pain.  Most of the pain was in the bottom of his foot.  He ambulated with a cane and his activity was more limited.  The Veteran still lived alone in senior housing and remained independent in activities of daily living.  He did report fatigue and lack of endurance.  He took Tramadol for joint pain and it seemed to help his feet.  He also stated that his feet become swollen if he is on them for long periods of time, so he avoids being on his feet.

On physical examination, the Veteran had pain in both feet that was accentuated on use; pain on manipulation, swelling on use, symptoms were not relieved by arch supports, and extreme tenderness of plantar surface that was not improved by orthopedic shoes or appliances.  He had decreased longitudal arch height on weight-bearing.  There was also objective evidence of deformity and marked pronation of both feet.  Again, the condiction was not improved with orthopedic shoes or appliances.  The weight-bearing line fell over or medial to great toe.  There was also "inward" bowing of the Achilles tendon.  However, there was no marked inward displacement and severe spasm of the Achilles tendon or characteristic callouses.  The Veteran used a cane and orthotics for his pes planus and degenerative joint disease of the feet.  The examiner opined that the Veteran's disability impacted the Veterans' ability to work because his walking and standing are limited because of pain.  He had to stop and rest after five minutes.  He also used a cane to assist with ambulation because his feet and degenerative joint disease affecting his spine.  The examiner found that the Veteran had moderate functional impairment as a result of chronic pain that is worse with weight-bearing activity and required the use of orthotics and a cane.  There was evidence of degenerative joint disease and heel spurts that were not likely related to pes planus.  The Veteran was retired and remained independent in activities of daily living.  

On remand, the Veteran was afforded another VA examination in November 2014.   The diagnoses were pes planus, plantar fasciitis and right degenerative joint disease of the talonavicular joint.  The Veteran reported problems with his feet for many years and first sought care in 1992 when working at the post office (7/92-11/92), because of pain with standing for more than one hour and was diagnosed with plantar fasciitis, heel spurs and possible Morton's neuroma.  The Veteran was given heel cushions and sent to podiatry.  The Veteran stated that he was unable to work at the post office because of his feet problems and then went to work as truck driver.  He stated that he was able to do this job because he was off his feet.  The Veteran reported that he continued to have symptoms.  He had constant pain (8/10) in his feet that was worse (10/10) with weight bearing.  He wore orthotics with minimum relief and also used a cane to assist with ambulation because of back pain.  The Veteran stated that he got some relief with a warm bath, rest and rubbing them.  He stated that his ambulation was limited, but he remained independent in activities of daily living.

On physical examination, the objective findings were essentially the same as the previous April and October 2012 VA examinations, except there was no swelling on use.  The examiner indicated that the Veteran's flatfoot condition impacted his ability to work because he had constant pain in his feet that was worse with weight-bearing.  He also wore orthotics with minimum relief.  His ambulation was limited, but he remained independent in his activities of daily living.  

The examiner determined that the Veteran's bilateral pes planus with secondary conditions of bilateral plantar fasciitis and degenerative joint disease of the right foot that were likely related caused moderate functional impairment as a result of chronic pain that worse with weight bearing.  This condition was essentially unchanged since the last VA examination in September 2010.  The Veteran would not be able to work at a job that required standing for more than a few minutes because of bilateral foot pain, but his condition would not preclude him from performing sedentary work.  

Remaining VA treatment records continue to show treatment for the Veteran's pes planus as well as the use of orthotics.  

Considering the evidence throughout the course of the appeal in light of the applicable criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 50 percent rating for bilateral pes planus from the September 1, 2010, effective date of the award of service connection is warranted. 

The Board recognizes acknowledges that the October 2010 VA examination report appears to only document mild symptoms attributed to the Veteran's bilateral pes planus.  However, as the claims file was not available at the initial VA examination October 2010, the VA examiner did not have a complete history of the Veteran's foot symptoms.  Moreover, in a mark-up of the examination report, the Veteran appeared to indicate that some of the examiner's findings were inaccurate.  In subsequent statements, the Veteran also reported that he suffered from painful feet that limited his walking and standing for many years.  In support of his contention, he submitted private treatment records from the 1990s documenting such restrictions.  It would be reasonable to assume that the Veteran's feet condition had worsened or at least stayed the same during that period as opposed to having improved from the 1990s to the October 2010 VA examination.  As such, it appears that the examination report may not have been an accurate reflection of the severity of the Veteran's pes planus at that time.  

Importantly, a November 2011 VA treatment record shows that orthotics were prescribed due to severe pes planus.  Moreover, the following 2012 and 2013 VA examinations all described essentially the same symptoms for the Veteran's bilateral foot disorder indicating a pronounced disorder, including pain, extreme tenderness, marked pronation, and the lack of improvement with orthotics.  Based on the findings on 2012 VA examinations, although the Veteran did not meet all of the criteria, the RO found that the Veteran's disability more nearly approximated pronounced pes planus and awarded a 50 percent disability rating under Diagnosed Code 5276, effective March 15, 2012.  Importantly, the most recent VA examiner in November 2013 clearly determined that the Veteran's disability had remained unchanged since the date of claim.  When considering the Veteran's pain and limitations under DeLuca, these findings all lend support to the conclusion that the Veteran has experienced significant limitations due to his bilateral foot disorder that more closely approximate the criteria for a 50 percent disability rating under Diagnostic Code 5276 throughout the course of the appeal.  

Importantly, moreover, the Veteran's statements concerning his severely painful motion and his inability to stand and walk for long periods of time have been consistent throughout the appeal period.  In sum, when looking at the totality of the evidence of record, and when considering the doctrine of reasonable doubt, a 50 percent disability rating more accurately reflects the level of disability from the date of award of service connection, September 1, 2010.  

However, the Board must find that a rating in excess of 50 percent is not warranted.  The only applicable diagnostic code that allows for a higher rating for foot disorders is Diagnostic Code 5284 for severe foot injuries.  Nevertheless, the Board finds that a higher rating is not warranted for either foot.  The most recent VA examiners in October 2012 and November 2013 both clearly found only moderate functional impairment.  In other words, the VA examiners did not characterize the Veteran's bilateral foot disability as "severe" or find such severe functional impairment to warrant a higher rating under this code.  Moreover, a higher schedular rating of 40 percent under Diagnostic Code 5284 for loss of use of either foot is not warranted.  The Veteran still has had some use of both feet as he has been able to leave the home and remained able to live independently.  The Veteran is not bed ridden or wheelchair bound and has not lost the use of either foot.  As such, the Board finds that the current severity of the Veteran's disability is adequately contemplated in the current 50 percent rating.  

The Board notes that, in reaching the above-noted determinations, the Veteran's own assertions, along with those of his representative, advanced on his behalf have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's bilateral foot disability.  See 38 C.F.R. § 3.159 (a)(1); see also Jones v. Brown, 7 Vet. App. 134 (1994).  As discussed above, the persuasive evidence indicates that the Veteran's bilateral pes planus is consistent with the 50 percent rating assigned herein throughout the course of the appeal. 

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, any of the foot disabilities under consideration reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R.  § 3.321(cited in the January 2013 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's bilateral pes planus at all pertinent points.  The rating schedule fully contemplates the described bilateral foot symptomatology, including symptoms such as pain, antalgic gait, reduced walking and standing endurance and limitation and prevention of certain activities.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule because the schedule selected for application provides for adjectival categories that can encompass all manifestations including the complete loss of use of the feet.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with reach and overhead activities.  38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  The Board has applied the principles of in 38 C.F.R. § 4.40 and DeLuca to account for loss of function due to pain.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of this Veteran's functional loss.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  As the Board has fully considered all of the Veteran's bilateral foot symptoms in evaluating the service-connected disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board finds that the requirements for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, although the Veteran has alleged that he cannot work due to his bilateral pes planus, the record actually shows that the Veteran retired from his job as a truck driver.  Moreover, the most recent examiner clearly determined that the Veteran could perform sedentary employment.  Accordingly, there is no need for further analysis with respect to this matter.

For all the foregoing reasons, the Board concludes that an initial 50 percent rating, but no higher, for bilateral pes planus, effective September 1, 2010, is warranted. The Board has considered the applicability of the benefit-of-the doubt doctrine, but finds that no rating(s) higher than those noted above is/are assignable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


III.  Service Connection Issues

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic disabilities, such as arthritis, become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

At the outset, the Board notes that the no claimed eye disorder, chronic upper respiratory disability, to include hay fever and allergies, cellulitis of the face or bilateral foot fungus infection is included among the chronic diseases identified in 38 C.F.R. § 3.309; thus, service connection may not be granted solely on the basis of a showing of continuity of symptomatology (in lieu of a medical opinion).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).



Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310  (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A. Low Back Disability

The Veteran is seeking service connection for a low back disability.  He has averred that his low back disability is secondary to his service-connected bilateral pes planus due to walking with an antalgic gait.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a low back disability, as secondary to service-connected bilateral pes planus, is not warranted. 

The claims file has been reviewed, including VA treatment records.  While these record document complaints of low back pain, they do not offer any sort of etiological opinion.  

The Veteran was initially afforded a VA examination in November 2011.  The Veteran reported back pain for many years and had x-rays 20 years prior that showed degenerative joint disease.  He denied any prior injuries.  The examiner opined that the Veteran's low back disability was less likely than not proximately due to or the result of the Veteran's service-connected bilateral pes planus.  The examiner rationalized that there was no medical evidence to support a relationship with bilateral pes planus and this disorder was likely related to aging and work history.  However, as the examiner did not address whether the Veteran's low back disability was aggravated by his service-connected bilateral pes planus, the Board remanded the issue for another VA examination.  

On remand, the Veteran was afforded a VA examination in November 2013.  The Veteran again reported chronic pain for many years.  He stated that he felt like his back was caused by his feet.  He ambulated with a cane for support and his activity was limited.  He again denied any injuries.  After examining the Veteran and reviewing the claims file, the examiner observed that the Veteran had been diagnosed with lumbar degenerative joint disease and degenerative disc disease by x-ray.  The examiner found that there was no clinical evidence linking the Veteran's service-connected pes planus as the cause or aggravation of his lumbar degenerative joint disease and degenerative disc disease.  The Veteran also had evidence of cervical and thoracic degenerative joint disease, all are likely related to aging and the Veteran's occupation as a truck driver. 

In this case, the November 2013 VA examiner's opinion-to the effect that there is no link between the Veteran's low back disability and service-connected bilateral pes planus-is the only medical opinion on this point.  Although the Veteran's representative argued in a December 2014 brief that the examination was inadequate, the VA report includes appropriate, comprehensive findings, and the examiner's opinion clearly was based on a review of the claims file, as well as an examination of the Veteran and consideration of his documented history and assertions.  The examiner was also aware of the Veteran's contentions that his low back disability was due to his bilateral pes planus due to an antalgic gait.  Further, the examiner provided a specific, detailed, reasoned rationale for his conclusions, noting the Veteran's relevant medical history and finding that such back disorder was due to age and his job as a truck driver.  As such, the Board finds that the examination is adequate for appellate review, and that the opinion offered constitutes persuasive evidence on the question of medical etiology of the low back  disability.  Importantly, there is no other medical opinion of record to refute this opinion.  Thus, the only competent, probative opinion on the question of whether there exists a medical nexus between the Veteran's current low back disability and service-connected bilateral pes planus weighs against the claim.

The Board further notes that, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing that there exists a medical nexus between his current low back disability and his service-connected bilateral pes planus, such evidence provides no basis for allowance of the claim.  Matters of diagnosis and etiology of medical disabilities typically are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for low back disability, claimed as secondary to his service-connected bilateral pes planus, must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Bilateral Eye Disability

The Veteran is also seeking service connection for a bilateral eye disability.  He has  averred that his current bilateral eye disability is directly related to incidents in service.  He has also claimed that he has eye problems associated with his allergies and hay fever.  

For the purposes of this analysis, the Board notes that congenital or developmental defects, such as refractive error of the eye, are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for bilateral eye disability is not warranted.

Service treatment records show that the Veteran was treated for a furuncle on the inner canthus, near the lacrimal duct of the left upper eyelid in September 1961. There were no complaints or findings of any impairment of vision.  The Veteran was placed on antihistamines, erythromycin, and hot compresses and responded well to the antibiotics. The furuncle ruptured spontaneously and was drained.  The Veteran was discharged to full duty on the third day.  The service treatment records show no further complaints, treatment, or abnormalities referable to any eye problems during service.  His service examination prior to separation in February 1962 showed his eyes were normal, and uncorrected distant vision was 20/20, bilaterally. 

The Veteran was afforded a VA examination in May 1962.  The Veteran reported trouble with hay fever that produced symptoms of his eyes.  No vision loss was claimed.  In pertinent part, the examination report showed uncorrected vision of 20/20, bilaterally and the examiner diagnosed very mild congenital cataracts, bilaterally, and mild, chronic catarrhal conjunctivitis.  

During the March 2003 and July 2003 RO and Board hearings, respectively, the Veteran testified that vision in his right eye was not as good as in his left eye, and that he was told that he needed to have his eyes checked every two years.  He was not sure why his vision was decreased in the right eye, but he testified that he did not wear glasses in the military; rather he received glasses at VA.  He also reported that his eyes itched and teared up a lot.  He did not know if he had problems with his vision in service.  

A May 2003 VA treatment record notes an assessment of hyperopia, presbyopia, cataracts, not yet visually significant, ocular hypertension, and itchy eyes when allergies flare-up, but provided no etiological opinion.  Remaining VA treatment records showed that the Veteran was prescribed eye drops for dry, irritated eyes. 

On remand, the Veteran was afforded a VA examination in November 2013.  After examining the Veteran and reviewing the claims file, the examiner diagnosed  cataracts and floaters in both eyes.  The examiner specifically observed the incidents in service pertaining to the eyes.  The examiner found that the Veteran's cataracts were not impairing vision and were age appropriate and not associated with the facial infections that occurred while in the service.  The Veteran's vitreal floaters also were not impairing vision and were age appropriate and not associated with the facial infections that occurred while in the service.  

Initially, again, the Board observes that the Veteran's mild congenital cataracts diagnosed in 1962 is considered a congenital eye condition.  Moreover, presbyopia and hyperopia are considered refractive errors.  As such, these disorders are not considered disabilities  for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Moreover, there is no evidence of aggravation by superimposed disease or injury during service, resulting in any current eye disability.  In this regard, the February 1962 service examination prior to discharge showed that vision was 20/20 and no eye abnormalities were observed.  

Furthermore, importantly, the November 2013 VA examiner determined that the Veteran's current bilateral eye disorders, diagnosed as cataracts and floaters, were not related to the incidents in service and offered a detailed rationale for such opinion, primarily that such disorders were age-related.  The Board accepts this opinion-based on examination of the Veteran, review of his medical history and assertions, as supported by stated rationale-as probative of medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Importantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion-i.e., that actually supports the claim.  In other words, there is no competent medical evidence linking any current eye disorders to service.

Moreover, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing that there exists a medical nexus between any current eye disorder and any in-service incidents, such evidence provides no basis for allowance of the claim.  Matters of diagnosis and etiology of the disability such as the one in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998)).  Hence, the lay assertions in this regard have no probative value. 

Moreover, it appears that the Veteran has alleged continuing eye symptoms since service.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, in the instant case, the Veteran has primarily asserted continuing eye symptoms, such as tearing and itchiness, associated with his chronic upper respiratory disorders.  Nevertheless, as discussed further below, the Board has found that the Veteran's chronic upper respiratory disorder pre-existed service and was not aggravated by service.  As such, service connection has not been awarded.  In turn, any secondary or associated eye problems are also not eligible for service connection.  See 38 C.F.R. § 3.310.  Further, the Veteran has not been able to clearly indicate when his vision problems began; testifying previously that he was not sure if he had vision problems in service.  As such, he has not provided any competent lay evidence with respect to any vision problems or any other diagnosed eye disorders.  

Additionally, the Veteran's bilateral eye disability is not considered a chronic disease under 38 C.F.R. § 3.303 and thus, service connection cannot be awarded on the based upon a showing of continuity of symptomatology, alone .  See Walker v. Shinseki, cited above.  As such, in order to establish service connection, there must be some competent evidence establishing that a current vision/eye disability was incurred in or aggravated during service.  See 38 C.F.R. 3.303(d).  As discussed above, in the instant case, there is no such competent evidence; rather, the competent medical evidence weighs against the claim.  

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral eye disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.Chronic Upper Respiratory Disability, to include
Hay Fever and Allergies.

The Veteran is also seeking service connection for a chronic upper respiratory disability, to include hay fever and allergies.  He avers that his current symptoms began while in service and he did not have any pre-existing allergies or hay fever.  

As to the Veteran's claim for service connection for an upper respiratory disability, the Board notes that, under applicable law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id. See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000). 

The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a disorder pre-existed the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id. 

An injury or disease that has been determined to be preexisting will be presumed to have been aggravated by service where there is an increase in the severity of the disability during service.  The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government.  Cotant v. Principi, 17 Vet. App. 117, 131 (2003). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A.  § 1153; 38 C.F.R. § 3.306.  In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

Considering the evidence of record in light of the above, the Board finds the claim for service connection for a chronic respiratory disability must be denied.

The Veteran's December 1957 service entrance examination showed that the nose and sinuses were evaluated as clinically normal.  There were no findings of any chronic upper respiratory disorders, including hay fever and allergies.  In his contemporaneous medical history, the Veteran expressly denied any hay fever as well as any other respiratory symptoms.  However, service treatment records showed that the Veteran was seen on several occasions for hay fever, primarily in the early spring and summer.  When evaluated at an allergy clinic in May 1959, the Veteran completed a comprehensive questionnaire in which he reported that his allergies began about six years earlier when he was in high school, and that his symptoms worsened as the weather got warmer.  He reported that he missed several days of school because of his allergies, especially in the spring, but never had a serious asthma attack.  He also reported an allergy to fresh fruits and said that it began about the same time as his other allergies.  The Veteran was treated with medications and returned to duty on each occasion.  The Veteran's service examination prior to discharge in February 1962 showed no pertinent complaints or abnormalities of the face, nose or sinuses. 

The May 1962 VA examination showed some nasal bogginess which was overly moist and slightly congested.  There was no pus or crusting in the nasal meati.  The nasal septum was moderately deflected to the right side anteriorly, and was considerably obstructive on the right.  The left side showed good aeration.  The faucial tonsils were good, the pharynx mucosa was slightly injected, boggy, but showed no increase in lymphoid elements.  There was no post-nasal drip.  The frontal and maxillary sinuses transilluminated well and clearly, and the right sinuses were slightly smaller than the left.  The diagnoses included vaso-motor rhinitis, chronic, and chronic vaso-motor pharyngitis.  The examiner suggested that the Veteran try a course of antihistamines, but recommended no specific treatment or provided any sort of etiological opinion. 

The Veteran testified at the personal hearing in September 1962, that he could not recall what he told doctors about his medical history in service, but said that he did not have any allergies or hay fever before he entered military service. 

In January 1963, the Board found that the Veteran's pre-existing hay fever was not aggravated by service and denied service connection. 

There is no evidence in the claims file until a May 1991 private medical report shows that the Veteran was prescribed Seldane for allergic symptoms.  There is no diagnosis or indication of the nature of the allergy. 

At the RO hearing in March 2003, the Veteran testified about his allergy problems during service.  He said that he was treated by a private doctor after service, but that he could not remember the doctor's name and was not sure if he was alive.  The  Veteran's testimony at a July 2003 Board hearing was essentially the same as at the earlier RO hearing.

VA treatment records continued to show treatment for allergies and upper airway congestion, but again do not provide any sort of etiological opinion. 

On remand, the Veteran again was afforded a VA examination in November 2013.  After reviewing the claims file and examining the Veteran, the examiner found that it appears that the Veteran had a pre-existing condition of allergies/hay fever.  This condition was not reported on entrance physical exam in December 1957, but was reported to allergy clinic on May 5, 1959 as a problem for the past six year every spring and fall.  Further, there is no evidence of aggravation beyond the natural progression as a result of the service.  The Veteran continues to have seasonal allergies that are treated with Claritin and Flonase with some relief of symptoms.  The Veteran has mild functional impairment when symptomatic.  The Veteran also has evidence of reactive airway disease that is as least likely as not related to allergies, with no evidence of this condition being related to service or aggravated by service.

Initially, the Board notes that as there was no finding of a chronic upper respiratory disability on the Veteran's entrance examination, the Veteran is presumed to have been in sound condition with respect to any such disability upon entrance into active duty.  

However, the Board finds that the evidence of record clearly and unmistakably establishes that the Veteran's currently claimed chronic upper respiratory disability, including hay fever and allergies, pre-existed his active military service.  Service treatment records include numerous entries of treatment for hay fever.  Importantly, while receiving such treatment, the Veteran reported a history of hay fever since high school.  The Veteran specifically indicated in April 1959 that he had no history of allergic symptoms before six year ago and the allergy to fruit began at the same time.  Six years prior to 1959 would have been approximately in 1953, which was prior to the Veteran entrance into service.  

The file also contains the November 2013 VA opinion to the effect that the Veteran's allergies/hay fever condition existed prior to service.  Although the VA examiner did not use the term "clear and unmistakable," the Board finds that the rationale finding that the Veteran's chronic upper respiratory disability pre-existed service rises to the level of clear and unmistakable evidence.  As the conclusion reached by the VA examiner in 2013 was based on review of the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

Thus, the Board finds that there is clear and unmistakable medical evidence that the Veteran entered active duty with a pre-existing chronic upper respiratory disability, to include hay fever and allergies.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304.  As explained below, however the evidence of record also clearly and unmistakably establishes that the pre-existing condition was not aggravated during, or as a result, of service, resulting in current disability. 

The service treatment records themselves do not support a finding of an increase in severity of the underlying condition, or otherwise suggest chronic aggravation of the pre-existing condition.  While the Veteran was seen numerous times in service for complaints relating to hay fever and allergies, his February 1962 separation examination was negative to include no subjective reports of upper respiratory symptoms or problems. 

Significantly, the first post service medical evidence of allergies is dated in May 1991, approximately 29 years after service.  Evidence of a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a pre-existing condition was aggravated by military service.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000). 

Furthermore, in the November 2013 opinion, the VA physician concluded that there was no evidence of in-service aggravation of the Veteran's allergies/hay fever.  In this regard, the examiner also found that the Veteran's reactive airway disease was related to his allergies, but was not related to service or aggravated by service.  The examiner rationalized that the Veteran continued to have seasonal allergies that were treated with Claritin and Flonase with some relief of symptoms and he only had mild functional impairment when symptomatic.  Again, although the VA examiner did not use the term "clear and unmistakable," the Board finds that the rationale finding that there was no aggravation of the Veteran's pre-existing allergies and hay fever beyond the natural progression of the disease rises to the level of clear and unmistakable evidence.  As the conclusion reached by the VA physician in 2013 was based on review of the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Moreover, neither the Veteran nor his representative has presented or identified any competent medical evidence or opinion to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

Accordingly, when the VA's physician's opinion is considered in light of other evidence of record, and the complete absence of any medical opinion or comment whatsoever that even suggests that current disability is the result of in-service aggravation of a pre-existing chronic upper respiratory disability, the Board finds that clear and unmistakable evidence establishes that the pre-existing chronic upper respiratory disability, including hay fever and allergies, was not aggravated in, or as a result of, the Veteran's service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

As for the Veteran's and his representative's arguments in support of his claim, the Board acknowledges that as a layperson, they are competent to attest to factual matters of which he has first-hand knowledge, e.g., symptoms prior to, during and subsequent to active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson, however, they do not possesses the medical expertise to provide a competent medical opinion regarding the complex questions of pre-existence and aggravation upon which this claim turns.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, the Board finds that the most probative evidence in this case are the service treatment records themselves, and the post-service record, to particularly include the opinion provided by the VA physician in November 2013, who based the conclusions on medical knowledge, a review of the Veteran's service treatment records, post-service records and his lay history. 

Based on the above analysis, the Board concludes that the Veteran's claimed chronic upper respiratory disability, to include hay fever and allergies, existed prior to service and was not aggravated by active military service, resulting in current disability.  Therefore, the Veteran's service connection claim must be denied.

D. Cellulitis of the Face and Bilateral Foot Fungus Infection

The present appeal also includes the issues of entitlement to service connection for cellulitis of the face and bilateral foot fungus infection.  The Veteran has asserted that he continues to suffer from cellulitis of the face and bilateral foot fungus infections that manifested in service.  As the same evidence is relevant to both these claims, the Board had addressed them under the same analysis.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for cellulitis of the face and bilateral foot fungus is not warranted.

Service treatment records showed that the Veteran developed an abscess in his left foot and was hospitalized for incision and drainage in September 1961.  The abscess subsided with treatment and he was discharged to light duty on the fourth day.  On follow-up in October 1961, the Veteran reported that his left foot was "okay."   In January 1962, the Veteran was also hospitalized for swelling and pain over the left side of his face.  There was a gradual improvement and clearing of the facial edema and tenderness with medications and hot compresses over several days.  He was asymptomatic and afebrile with no evidence of cellulitis when he was returned to full duty on the ninth day.  The diagnosis was cellulitis of the face without lymphangitis.  The service treatment records show no further complaints, treatment, or abnormalities referable to any foot fungus or facial swelling or cellulitis.  The Veteran's separation examination in February 1962 showed no pertinent complaints or abnormalities of the face, feet or skin. 

After service, the May 1962 dermatological examination showed a group of vesicles in the center plantar surface of the left foot in a 1.5-cm area, slightly scaling third and fourth interspaces of the left foot, and a 1-cm postoperative macular scar on the lateral surface of the foot.  The toenails were normal.  The impression was mild fungus infection in the plantar and inter-digital region of the left foot.  The Veteran made no mention of any problems related to cellulitis of the face, and no pertinent abnormalities were noted at that time. 

During the September 1962 RO hearing, the Veteran testified about his foot problems during service.  He said that he was treated by a private doctor after service, but that he could not remember the doctor's name and was not sure if he was alive.  The Veteran also testified that he had occasional pain on the left side of his face, but that it did not bother him enough to tell any of the VA doctors he had seen over the years.  In fact, he said that he had never sought medical attention for any residual symptoms since his discharge from service.  The Veteran's testimony at the October 1962 Board hearing was essentially the same as at the earlier RO hearing.  In a January 1963 decision, the Board found that there was no evidence of a chronic fungus infection in service and service connection for fungus infection of the left foot was denied.  

The Veteran again testified during an RO hearing in March 2003 and a Board hearing in July 2003.  He again described the incidents in service and claimed that he continued to have problems.  In a March 2004 decision, the Board again denied the claim finding that new and material evidence had not been submitted.   The Board also denied the Veteran's claim for cellulitis of the face finding that the Veteran did not have a current disability.  

Subsequently, in September 2010, the Veteran again claimed service connection for feet infection and cellulitis of the face.  He reported that he was not being treated for these conditions.  In this regard, VA treatment records are silent with respect to any findings pertaining to a bilateral foot fungus infection or cellulitis of the face.   

Again, in October 2013, the Board reopened these claims for service connection, and remanded the merits claims to afford the Veteran a VA examination.  On remand, the Veteran was afforded a VA examination in November 2013 to address his claims of cellulitis of the face and bilateral foot fungus infection.  The Veteran reported that he had not had cellulitis of the face since service.  He also stated that he did not currently have a fungal infection of the feet.  After examining the Veteran and reviewing the claims file, the examiner found that there was no evidence of cellulitis of the face or tinea pedis.  The examiner observed that service treatment records reveal that Veteran was hospitalized on 1/24/62-2/2/62 for cellulitis of the left cheek that resolved with treatment and the Veteran was hospitalized 9/23/61-9/27/61 for incision and drainage of left foot abscess.  The Veteran was treated with antibiotics and was released to light duty.  There was no evidence of residuals at time of discharge from the service with unremarkable discharge physical examination in February 1962.  The Veteran had episodic events that resolved with treatment.  There was no evidence of chronicity or disability related to cellulitis left cheek or left foot abscess.  

The foregoing evidence indicates that the Veteran does not have a current disability of cellulitis of the face or bilateral foot fungus.  In this regard, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1113.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Nevertheless, the Court has also held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), that found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the claim period.  See McClain, 21 Vet. App. at 321 (noting that the "current disability" required for service connection includes a disability at the time of filing or during the pendency of a claim); but see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "simply because [the Veteran] had a disease or injury while on active service" was insufficient to obtain benefits "[i]n the absence of proof of a present disability").  

However, in the instant case, there is no evidence of any such disorders prior to the claim.  VA treatment records are silent with respect to any diagnoses pertaining to the cellulitis of the face or a bilateral foot fungus.  Moreover, based on the November 2013 VA examination findings, the Veteran has not suffered from a current disability at any point during the course of the appeal or, for that matter, prior to the appeal period.       

The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).
Again, here, the Veteran is competent to describe skin symptoms of his face and feet as these are observable by a lay person.  However, although in the past, he has described experiencing symptoms at times, at the recent VA examination, he expressly denied having cellulitis of the face since service.  He also reported not having a foot fungus at that time.  Thus, given these inconsistencies, the Board must finds that the Veteran's statements at times indicating that he has suffered from such disorders since service are not credible.  In this regard, the post-service medical evidence reflects no documented indication of any cellulitis of the face and bilateral foot fungus.  Again, at the VA examination, the Veteran expressly denied suffering from such disorders.  

For all the foregoing reasons, the Board finds that the claim for service connection for cellulitis of the face and bilateral foot fungus infection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert, 1 Vet. App. at 53-56 .

















      (CONTINUED ON NEXT PAGE)




ORDER

An initial 50 percent rating for bilateral pes planus, from September 1, 2010, is granted, subject to the legal authority governing the payment of VA compensation.

Service connection for a low back disability, claimed as secondary to service-connected bilateral pes planus, is denied.  

Service connection for a bilateral eye disability is denied.

Service connection for a chronic upper respiratory disability, to include hay fever and allergies, is denied. 

Service connection for cellulitis of the face is denied.

Service connection for bilateral foot fungus is denied. 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


